FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30361

               Plaintiff - Appellee,             D.C. No. 6:92-CR-60007-MRH

   v.
                                                 MEMORANDUM *
 ROBERT DALE DAVIDSON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Oregon
                            Michael R. Hogan, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Robert Dale Davidson appeals from the district court’s order denying his

motion to correct the judgment pursuant to Federal Rule of Criminal Procedure 36.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Davidson contends that the district court erred when it denied his motion to

correct the judgment because it contained drug quantities that were not found by

the jury. The district court did not clearly err in denying the motion. See United

States v. Dickie, 752 F.2d 1398, 1400 (9th Cir. 1985) (per curiam) (concluding that

the clearly erroneous standard is appropriate in reviewing the grant or denial of a

Rule 36 motion); see also United States v. Kaye, 739 F.2d 488, 491 (9th Cir. 1984)

(“Rule 36 applies to clerical errors only.”).

       We grant Davidson’s motion to extend time to file his reply brief and accept

the brief as filed.

       We deny Davidson’s remaining contentions and outstanding motions.

       AFFIRMED.




NC/Research                                2                                   08-30361